EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of August 25, 2003 between
The Wet Seal, Inc., a Delaware corporation, whose executive offices are located
at 26972 Burbank, Foothill Ranch, California 92610 (“Company”), and Allan D.
Haims (“Employee”), with respect to the following:

 

A. Company desires to employ Employee and Employee desires to be employed by
Company.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Position and Employment Period.

 

Effective August 25, 2003 (the “Effective Date”) Company shall employ Employee
as President of the Wet Seal division of Company (the “Position”), and Employee
shall accept such employment, on the terms and conditions set forth herein. The
term of Employee’s employment with Company shall commence on the Effective Date
and shall terminate on August 25, 2006, unless terminated sooner by either party
in accordance with the provisions of Section 3 below (the “Employment Period”);
provided that Company will give Employee at least 120 days prior written notice
before August 25, 2006 if Company desires to negotiate for an extension of the
Employment Period. The principal place of employment of Employee shall be at the
Company’s headquarters as set forth above (or at such other location within the
35-mile radius of its current location as it may be relocated); provided that
Employee may be required to travel on Company business during the Employment
Period.

 

1.1. Duties.

 

Employee shall have the powers and shall perform the services and duties as may
from time to time be decided upon by Company that are customarily associated
with the Position. Employee shall comply with Company’s policies and rules, as
they may be in effect from time to time during the term of Employee’s employment
with Company, notice of which has been provided to Employee in writing. Employee
further agrees that, except in accordance with Company’s personnel policies
covering employee vacations, leaves and reasonable periods of illness or other
incapacitation, Employee shall devote all of Employee’s business time and
services to the business and interest of Company; provided that Employee may
devote such time that the Employee deems appropriate for managing his own
investment portfolio and may be a member of the Board of Directors of
non-profit, civic or charitable organizations so long as it does not materially
interfere or conflict with the Position. Employee shall perform the duties
assigned to Employee to the best of Employee’s ability and in the best interests
of Company.

 

46



--------------------------------------------------------------------------------

1.2. Reporting.

 

Employee will report directly to the Chief Executive Officer of the Company
(“CEO”). The following employees will report directly to Employee: General
Merchandise Manager, Vice President—Planning and Allocation, Vice
President—Design, Vice President—Store Operations, Vice President—Marketing, and
other employees as designated by Company.

 

1.3. Representations, Warranties and Certain Covenants.

 

Employee represents and warrants to Company that (i) Employee has the right to
enter into this Agreement and is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with Employee’s obligations
under this Agreement, and (ii) the provisions of this Agreement and the
performance hereof by Employee do not violate any other contracts or agreements
to which Employee is a party and that would adversely affect Employee’s ability
to perform Employee’s obligations hereunder. Employee will not enter into any
agreement, either oral or written, that will adversely affect his ability to
perform Employee’s obligations hereunder, and Employee will not use or disclose,
in connection with Employee’s employment with Company, any trade secrets or
other proprietary information or intellectual property in which Employee or any
other individual, corporation, partnership, limited liability company, trust,
association or other entity (each, a “Person”) other than Company has any right,
title or interest.

 

Company represents and warrants to Employee that (1) Company has the right to
enter into this Agreement and is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with its obligations under this
Agreement and (2) the provisions of this Agreement and the performance hereof by
Company do not violate any other contracts or agreements to which Company is a
party and that would adversely affect Company’s ability to perform its
obligations hereunder.

 

2. Compensation.

 

In consideration of the services to be rendered by Employee under this
Agreement:

 

2.1. Base Compensation.

 

Company shall pay to Employee a base annual salary of Three Hundred Ninety-five
Thousand Dollars ($395,000) (“Base Salary”), payable in twenty-six (26)
bi-weekly equal installments of Fifteen Thousand, One Hundred Ninety-two Dollars
and Thirty-one Cents ($15,192.31) in accordance with Company’s customary payroll
practices. The Board of Directors of Company (the “Board”) shall review
Employee’s Base Salary annually and may make increases thereto in accordance
with the compensation practices and guidelines of the Company. Regardless of the
foregoing, the Base Salary then in effect will be increased by at least 5% each
year, with the effective date of the increase for a particular year to be the
date that Company generally implements salary raises for its executive officers
in the ordinary course during that year (but in no event later than May 1 of
each year).

 

47



--------------------------------------------------------------------------------

2.2. Annual Bonus.

 

Provided that Employee is employed as of the end of the Company’s fiscal year
(January 31 of each year), Employee shall be eligible to receive a bonus
(“Annual Bonus”) in an amount up to 50% of Employee’s then Base Salary, with the
actual amount of the Annual Bonus for such year determined based on the same
earnings per share formula used to calculate bonuses for other executive
officers at Company, unless otherwise agreed by Company and Employee in writing.
The Annual Bonus will be pro rated based on the number of days Employee was
employed during such fiscal year and will be paid in a lump sum within 90 days
of the end of such fiscal year. The Board (or a committee thereof) may increase
the amount of any Annual Bonus in its sole discretion. Employee shall not be
eligible for an Annual Bonus under this provision if Employee is not employed as
of the end of the fiscal year for which it is awarded.

 

2.3. Stock Options.

 

(a) Subject to the approval of the Board and pursuant to and subject to the
terms of the Company’s stock option plan(s), as soon as practical after the
Effective Date Company will grant Employee options to purchase one hundred
thousand (100,000) shares of the Company’s Class A common stock (the “Option”)
under such terms and conditions as provided for under the Company’s Amended and
Restated 1996 Long-Term Incentive Plan (“the Stock Option Plan”) which are not
inconsistent with clause (b) below. To the maximum extent permitted under
Section 422 of the Internal Revenue Code, the Options are intended to qualify as
“incentive stock options.”

 

(b) The Option shall be granted subject to the following terms and conditions:
(i) the Option shall be granted under the Company’s Stock Option Plan; (ii) the
exercise price per share of each Option shall be equal to the greater of the
30-day trailing average price of the common stock from the date of grant or the
closing price on the date of the grant (with the grant date as August 25, 2003);
(iii) the Option shall be vested as to 33 1/3% of the shares subject to the
Option on the first anniversary of the date of grant and as to an additional 33
1/3% of the shares subject to the Option on each of the second and third
anniversaries of the date of grant; provided, that, the Option shall cease to
vest upon the termination of Employee’s employment; (iv) the Option shall be
exercisable for the ten year period following the date of grant; provided, that,
upon the termination of Employee’s employment, the Option shall remain
exercisable only for the period as provided in the Stock Option Plan or the
Stock Option Agreement as defined herein, depending on the circumstances of such
termination; and (v) each Option shall be evidenced by, and subject to, a stock
option agreement whose terms and conditions are consistent with the terms hereof
(the “Stock Option Agreement”).

 

(c) During the Employment Period, Employee shall be eligible to be granted
performance shares and additional options consistent with grants made to other
executive officers, in all cases as determined by the Board (or a committee
thereof) in its sole discretion.

 

2.4. Vacation Benefits.

 

Employee shall be entitled to three weeks of vacation annually to be used and
accrued in accordance with the Company’s vacation policy as it shall be in
effect from time to time. In addition, Employee shall receive other paid
time-off in accordance with the Company’s policies for executive

 

48



--------------------------------------------------------------------------------

officers as they may exist from time to time.

 

2.5. Automobile Allowance.

 

Employee shall be entitled to reimbursement of $500 per month to defray the cost
of maintaining an automobile. Employee shall also be entitled to reimbursement
of reasonable and appropriate automobile insurance. Such amount shall be
reported to the Internal Revenue Service as part of the Employee’s compensation.

 

2.6. Group Benefits.

 

Employee and his spouse and dependents shall be entitled to participate in all
medical, dental, vision, life insurance, disability and any other benefit or
insurance plans established by Company and made available to its other executive
officers in accordance with the terms of such plans as they may be in effect
from time to time.

 

2.7. Other Fringe Benefits.

 

Employee shall be entitled to participate in all fringe benefits as are
generally made available by Company to its executive officers and may be in
effect from time to time.

 

2.8. Business Expenses.

 

Company will reimburse Employee for reasonable business expenses incurred in
performing his duties and promoting the business of Company in accordance with
the Company’s business expense reimbursement policies. These expenses may
include, but are not limited to, reasonable entertainment expenses, travel and
lodging expenses, long distance and cellular telephone expenses, and approved
professional memberships in accordance with Company’s business expense
reimbursement policies.

 

2.9. Indemnification; Insurance.

 

Employee’s Position will be added as an additional named insured, in his
capacity as an officer or director, under all liability insurance policies now
in force or hereafter obtained covering any officer or director of Company.
Company will indemnify Employee in his capacity as an officer and/or director
and hold him harmless from any cost, expense or liability arising out of or
relating to Company to the maximum extent provided by Company’s Certificate of
Incorporation and Bylaws and by applicable law, and Company will execute and
deliver such further instruments as reasonably requested by Employee to effect
the foregoing.

 

3. Termination.

 

3.1. Due to Death or Disability.

 

If Employee dies during the Employment Period, Employee’s employment shall
terminate as of the date of his death. The Company may terminate Employee if he
becomes “disabled,”

 

49



--------------------------------------------------------------------------------

as defined below, upon written notice to Employee. Such termination shall not be
a breach of this Agreement. For purposes of this Agreement, the term
“Disability” shall mean a physical or mental incapacity as a result of which
Employee becomes unable to continue the regular performance of Employee’s duties
hereunder for ninety (90) consecutive days or for one hundred twenty (120)
non-consecutive days in any three hundred sixty-five (365) day period, or, if
this provision is inconsistent with any applicable law, for such longer period
or periods as permitted by law.

 

3.2. By the Company Without “Cause”.

 

The Company may terminate this Agreement without Cause (as hereinafter defined)
at any time following the Effective Date upon 30 days prior written notice to
Executive. Such termination shall not be a breach of this Agreement.

 

3.3. By the Company For Cause.

 

The Company may terminate Employee’s employment for Cause at any time by
providing Employee written notice of its intent to terminate him for Cause which
sets forth in reasonable detail the Company’s basis for such termination. Such
termination shall not be a breach of this Agreement. For purposes of this
Agreement, Cause shall mean:

 

  (a)   Employee’s continued failure to perform the specific, lawful directives
of the current CEO (i.e., as of the Effective Date) or Board concerning
Employee’s duties with Company (other than any such failure resulting from
Employee’s incapacity due to physical or mental illness) after (i) a good-faith
written demand of the current CEO (i.e., as of the Effective Date) or Board for
substantial performance is delivered to Employee which identifies the specific
manner in which the Board believes that Employee has not performed his duties
and (ii) a reasonable opportunity (of not less than 30 days) is provided to
Employee to substantially cure such failure, provided it is a curable event;

 

  (b)   Employee’s conviction of, or plea of guilty or nolo contendere to, a
felony or any other comparable crime under applicable law;

 

  (c)   Employee’s commission of any act of theft, embezzlement or
misappropriation against the Company;

 

  (d)   Employee’s willful breach of the known (by Employee) and written
standards set by the Company’s Business Ethics Policy and Code of Conduct;

 

  (e)   Employee’s material breach of a material term of this Agreement or
material breach of any written or otherwise known material Company policy or
standard of conduct known by Employee; provided that a reasonable opportunity
(of not less than 30 days) is provided to Employee to substantially cure such
failure, and provided it is a curable event; and

 

  (f)   Employee’s use of illegal drugs or abuse of alcohol or legally
prescribed drugs; and/or

 

50



--------------------------------------------------------------------------------

  (g)   Breach of a material representation made by Employee hereunder, provided
that a reasonable opportunity (of not less than 30 days) is provided to Employee
to substantially cure such failure, and provided it is a curable event.

 

3.4. By Employee for Good Reason.

 

Employee may terminate this Agreement for Good Reason (as defined below) within
90 days after the occurrence of an event giving rise to such Good Reason by
providing written notice to the Company describing the claimed event or
circumstance and setting forth Employee’s intention to terminate Employee’s
employment with Company; provided Company is first provided a reasonable
opportunity of 30 days to substantially cure such event, provided it is a
curable event. For purposes of this Agreement, “Good Reason” shall mean that any
of the following have occurred: (i) the Company has materially breached a
material term of this Agreement, (ii) Employee is directed to perform an act
that Employee reasonably believes to be in contravention of law, or which
Employee reasonably believes would subject himself to material liability or
would constitute an act of perjury by Employee (including but not limited to any
requirement to execute any instrument in support of any certificate required by
Company in any public filing or periodic or current report of Company) despite
his express written objection addressed to the Chief Executive Officer or to the
Board with respect to such action, (iii) there is a material reduction in the
nature or scope of Employee’s responsibilities, (iv) there is any change in
Employee’s title, (v) there is any reduction in Employee’s Base Salary or any
reduction in Employee’s benefits (other than any reduction in benefits generally
applicable to similarly situated officers of Company) or (vi) Employee is
required to relocate his principal place of business outside a radius of 35
miles from the current principal place of business of Company. Such termination
shall not be a breach of this Agreement.

 

3.5. By Employee without Good Reason.

 

Employee may terminate this Agreement without Good Reason by providing at least
one hundred twenty (120) days written notice to the Company. Such termination
shall not be a breach of this Agreement.

 

3.6. Expiration of the Employment Period.

 

Employee’s employment shall automatically terminate upon expiration of the
Employment Period unless the parties agree to extend the Employment Period or
continue the employment relationship “at will.”

 

3.7. Termination Payment.

 

For purposes of this Section 3.7, the “Severance Period” will mean the period
beginning on the Termination Date as defined herein and ending on the later of
(i) August 25, 2006 or (ii) the 12-month anniversary of the Termination Date;
provided that if such period is longer than 24 months, the Severance Period will
instead mean the period beginning on the Termination Date and ending on the
24-month anniversary of the Termination Date.

 

  (a)   Amount. In the event that Employee’s employment is terminated pursuant
to Sections 3.1 through 3.6, Employee shall continue to render services to the

 

51



--------------------------------------------------------------------------------

       Company pursuant to this Agreement until his date of death or the date of
termination (“Termination Date”) and shall continue to receive compensation and
payment for any unreimbursed expenses incurred and other accrued employee
benefits as provided in this Agreement, through the Termination Date. If
requested by the Board, effective on the Termination Date, Employee shall resign
all directorships and officerships Employee then holds with the Company and its
affiliates. Subject to Section 3.7(c) below, in the event Employee’s employment
is terminated pursuant to Section 3.2 or 3.4, Employee shall be entitled to
receive, as severance for such termination, (i) throughout the Severance Period
continued payment of the Base Salary at the rate in effect immediately prior to
the Termination Date in accordance with the Company’s normal payroll cycle and
(ii) at the time the Company pays annual bonuses, a prorated portion of
Employee’s Annual Bonus for the fiscal year of termination; provided that, at
the time such bonuses are determined with respect to such fiscal year, the Board
(or Committee thereof) concludes that Employee would have been entitled to an
Annual Bonus pursuant to Section 2.2 hereof had he remained employed by the
Company until the date that such fiscal year’s bonus, if any, would be payable.
Except as provided in this Section 3.7, from and after the Termination Date,
Employee shall not be entitled to any other payments in connection with his
employment and/or the termination thereof, and shall have no further right to
receive compensation or other consideration from the Company or have any other
remedy whatsoever against the Company as a result of the termination of this
Agreement, the Employment Period or the termination of Employee’s employment.
Employee shall have a duty of mitigation and shall be subject to right of offset
with respect to any compensation received by Employee on or after the
termination of employment, unless Company determines otherwise in its sole
discretion.

 

  (b)   Benefits. Subject to Section 3.7(c) below, in the event that Employee’s
employment is terminated pursuant to Section 3.2 or 3.4 and Employee (or his
qualified dependents as applicable) timely elects to continue healthcare
coverage through COBRA for himself and/or his spouse and qualified dependents,
the Company shall throughout the Severance Period continue to timely pay,
directly to the COBRA provider, that portion of the COBRA premium equal to the
difference between the COBRA premium and Employee’s monthly contribution (if
any) towards healthcare benefits that was in effect as of the Termination Date
(the “Monthly Contribution”) (or, if such COBRA provider does not permit
continuation of such benefits throughout such period, Company will reimburse
Employee or his qualified dependents throughout the Severance Period the amount
equal to the monthly premium paid by Employee or his qualified dependents to
obtain substantially similar benefits coverage, less the Monthly Contribution,
and up to a maximum amount of the equivalent cost of COBRA continuation
coverage). The Company shall make such payments during the Severance Period so
long as Employee or his qualified dependents continue to timely pay any Monthly
Contribution to the provider of such benefits and are

 

52



--------------------------------------------------------------------------------

       eligible to continue COBRA benefits (the “Severance Benefits”). For
purposes hereof, “COBRA” means the 1986 Consolidated Omnibus Budget
Reconciliation Act and any applicable state law.

 

  (c)   Release. To be eligible to receive severance and Severance Benefits
under this Section 3.7, Employee must execute and deliver (and not revoke, if a
revocation period is required by law) a release of all claims against the
Company and any of its parent, subsidiaries, affiliates, shareholders, members,
partners, investors, officers, directors, agents and employees in a form
reasonably acceptable to the Company and Employee, so long as Company (on behalf
of itself and its parent, subsidiaries and affiliates) concurrently executes and
delivers to Employee a release of all claims against Employee and his
affiliates, successors and beneficiaries on the same terms and conditions.
Notwithstanding the foregoing or anything else herein to the contrary, the
Company’s release of Employee herein does not extend to any claim, known or
unknown, suspected or unsuspected, against Employee (i) which arises out of
facts which are finally adjudged by a court of competent jurisdiction to be a
willful breach of fiduciary duty or the violation of any federal, state or local
statute, law, ordinance or regulation, or (ii) which are based upon facts which
give rise to a recovery by the Company against Employee under any applicable
policy of insurance solely as a result of actions or omissions by Employee and
as to which the insurer has a right to subrogation against Employee.

 

4. Trade Secrets, Confidentiality and Non-Solicitation.

 

4.1. Employee specifically agrees that Employee will not at any time, whether
during or subsequent to the Employment Period, in any fashion, form or manner,
except in furtherance of Employee’s duties at Company or with the specific
written consent of Company or as required by law or to enforce the terms of this
Agreement, either directly or indirectly use or divulge, disclose or communicate
to any Person in any manner whatsoever, any confidential information of any
kind, nature or description concerning any matters affecting or relating to the
business of Company (the “Proprietary Information”), including (i) all
information, formulae, compilations, software programs (including object codes
and source codes), devices, methods, techniques, drawings, plans, experimental
and research work, inventions, patterns, processes and know-how, whether or not
patentable, and whether or not at a commercial stage related to Company or any
subsidiary thereof, (ii) the names, buying habits or practices of any of its
customers, (iii) Company’s marketing methods and related data, (iv) the names of
any of its vendors or suppliers, (v) Company’s costs of materials, (vi) the
prices it obtains or has obtained or at which its sells or has sold its products
or services, (vii) lists or other written records used in Company’s business,
(viii) compensation paid to employees and other terms of employment or (ix) any
other confidential information of, about or concerning the business of Company,
its manner of operation, or other confidential data of any kind, nature, or
description. The parties hereto stipulate that as between them, Proprietary
Information constitutes trade secrets that derive independent economic value,
actual or potential, from not being generally known to the public or to other
Persons who can obtain economic value from its disclosure or use and that
Proprietary Information is the subject of efforts which are reasonable under the
circumstances to maintain its secrecy and of which this Section 4.1 is an
example. All Proprietary Information shall be and remain Company’s sole
property. The

 

53



--------------------------------------------------------------------------------

parties agree that Proprietary Information will not include any information (1)
that has been published in a form generally available to the public through no
fault of Employee or (2) which Employee obtains from a third party not required
by Company to hold such information in confidence.

 

4.2. Employee agrees to keep confidential and not to use or divulge except in
furtherance of Employee’s duties at Company any Proprietary Information of any
customer of Company to which Employee may obtain access during the Employment
Period.

 

4.3. Employee acknowledges that by virtue of Employee’s position and employment
hereunder, Employee will have advantageous familiarity with, and knowledge
about, the Company and will be instrumental in establishing and maintaining
goodwill between the Company and its customers, which goodwill is the property
of the Company. Therefore, Employee agrees that during Employee’s employment and
for a twelve (12) month period commencing from the Termination Date, Employee
will not on behalf of himself, or any other person or entity, directly or
indirectly, solicit, take away, hire, employ or endeavor to employ any person
who is employed by Company with the title of Vice President or above; provided
that this restriction will not apply with respect to any individuals who solely
respond to general advertisements or solicitations made through trade-related or
other media in which Employee had no part.

 

5. Inventions.

 

5.1. Employee agrees to disclose promptly to Company any and all concepts,
designs, inventions, discoveries and improvements (collectively, “Inventions”)
that Employee may conceive, discover or make from the beginning of Employee’s
employment with Company until the termination thereof, whether such is made
solely or jointly with others, whether or not patentable, and whether or not
such conception or making involves the use of Company’s time, facilities,
equipment or personnel.

 

5.2. Employee agrees to assign, and does hereby assign, to Company (or its
nominee) Employee’s right, title and interest in and to any and all Inventions
that Employee may conceive, discover or make, either solely or jointly with
others, patentable or unpatentable, from the beginning of Employee’s employment
with Company until the termination thereof.

 

5.3. Employee agrees to sign at the reasonable request of Company any instrument
necessary for the filing and prosecution of patent applications in the United
States and elsewhere, including divisional, continuation, revival, renewal or
reissue applications, covering any Inventions and all instruments necessary to
vest title to such Inventions in Company (or its nominee). Employee further
agrees to reasonably cooperate and reasonably assist Company in preparing,
filing and prosecuting any and all such patent applications and in pursuing or
defending any litigation upon Inventions covered hereby. Company shall bear all
costs and expenses involved in the prosecution of such patent applications it
desires to have filed. Employee agrees to sign at the reasonable request of
Company any and all instruments necessary to vest title in Company (or its
nominee) to any specific patent application prepared by Company and covering
Inventions which Employee has agreed to assign to Company (or its nominee)
pursuant to Section 5.2 above.

 

5.4. The provisions of Sections 5.2 and 5.3 do not apply to an invention which
qualifies fully

 

54



--------------------------------------------------------------------------------

under the provisions of Section 2870 of the California Labor Code, which
provides in substance that provisions in an employment agreement providing that
an employee shall assign or offer to assign rights in an invention to his or her
employer do not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, except for those inventions that
either (a) relate, at the time of conception or reduction to practice of the
invention, (1) to the business of the employer or (2) to the employer’s actual
or demonstrably anticipated research or development, or (b) result from any work
performed by the employee for the employer.

 

6. Shop Rights.

 

Company shall also have a perpetual, royalty-free, non-exclusive right to use in
its business, and to make, use, license and sell products, processes and/or
services derived from any inventions, discoveries, designs, improvements,
concepts, ideas, works of authorship, whether patentable or not, including
processes, methods, formulae, techniques or know-how related thereto, that are
not within the scope of “Inventions” as defined above, but which are conceived
or made by Employee during regular working hours or with the use of the
facilities, materials or personnel of Company.

 

7. Injunctive Relief.

 

Employee acknowledges that any violation of any provision of Sections 4 through
6 and 10 herein by Employee will cause irreparable damage to the Company, that
such damages will be incapable of precise measurement and that, as a result, the
Company will not have an adequate remedy at law to redress the harm which such
violations will cause. Therefore, in the event of any violation or threatened
violation of any provision of Sections 4 through 6 and 10 by Employee, in
addition to any other rights at law or in equity, Employee agrees that the
Company will be entitled to injunctive relief including, but not limited to,
temporary and/or permanent restraining orders to restrain any violation or
threatened violation of such Sections by Employee.

 

8. Blue Pencil.

 

It is the desire and intent of the parties that the provisions of Sections 4
through 7 hereof shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any portion of Sections 4 through 7 shall be adjudicated
to be invalid or unenforceable, such provision shall be deemed amended either to
conform to such restrictions as the court or arbitrator may allow, or to delete
therefrom or reform the portion thus adjudicated to be invalid and
unenforceable, such deletion or reformation to apply only with respect to the
operation of such Section in the particular justification in which such
adjudication is made. It is expressly agreed that any court or arbitrator shall
have the authority to modify any provision of Sections 4 through 7 if necessary
to render it enforceable, in such manner as to preserve as much as possible the
parties’ original intentions, as expressed therein, with respect to the scope
thereof.

 

55



--------------------------------------------------------------------------------

9. Copyright.

 

Employee agrees that any work prepared for Company that is eligible for
copyright protection under any U.S. or foreign law shall be a work made for hire
and ownership of all copyrights (including all renewals and extensions therein)
shall vest in Company. In the event any such work is deemed not be a work made
for hire for any reason, Employee hereby irrevocably grants, transfers and
assigns all right, title and interest in such work and all copyrights in such
work and all renewals and extensions thereof to Company, and agrees to provide
all assistance reasonably requested by Company in the establishment,
preservation and enforcement of its copyright in such work, such assistance to
be provided at Company’s expense but without any additional compensation to
Employee. Employee agrees to and does hereby irrevocably waive all moral rights
with respect to the work developed or produced hereunder, including any and all
rights of identification of authorship and any and all rights of approval,
restriction or limitation on use or subsequent modifications.

 

10. Employee’s Duties on Termination.

 

In the event of termination of Employee’s employment, Employee agrees to deliver
promptly to Company all tangible Proprietary Information which is or has been in
Employee’s possession or under Employee’s control (or to certify as to the items
no longer in Employee’s possession or control). Upon termination or for any
reason whatsoever and at any earlier time the Company so requests, Employee will
deliver to the custody of the person designated by the Company all originals and
copies of such documents and other property of the Company in Employee’s
possession, under Employee’s control or to which Employee may have access (or
certify as to the items no longer in Employee’s possession or control). Until
the end of the second anniversary of the Termination Date, Employee and Company
(on behalf of itself and its affiliates) acknowledge and agree that they will
not publicly criticize the services, business, integrity, veracity or personal
or professional reputation of each other in either a professional or personal
manner, unless otherwise required by law.

 

11. Additional Covenants.

 

11.1. During the Employment Period, Employee agrees that Employee will not
directly or indirectly, own an interest in, operate, join, control, or
participate in, or be connected as an officer, employee, agent, independent
contractor, partner, shareholder, or principal of any Person producing
designing, providing, soliciting orders for, selling, distributing, or marketing
products, goods, equipment, and/or services which directly or indirectly compete
with the products and/or services of Company’s business, except as otherwise
permitted in this Agreement. Notwithstanding anything else in Sections 11.1,
11.2, 11.3 and 11.4, Employee may directly or indirectly own securities of any
entity or Person so long as Employee does not own 5% or more of the outstanding
securities of such entity or Person.

 

11.2. During the Employment Period, Employee agrees that Employee will not,
directly or indirectly, either for himself or for any other Person, divert or
take away or attempt to divert or take away any of Company’s customers,
including those upon whom Employee called or whom Employee solicited while
engaged as an employee of Company, except as otherwise permitted in this
Agreement.

 

11.3. During the Employment Period, Employee agrees that Employee will not
undertake planning for, or organization of any business activity competitive
with, the Company’s business or

 

56



--------------------------------------------------------------------------------

combine or conspire with other employees or representatives of Company’s
business for the purpose of organizing any such competitive business activity,
except as otherwise permitted in this Agreement.

 

11.4. Nothing contained in this Section 11 shall be deemed a waiver of
Employee’s obligations under Section 4, and in the event of any conflict or
inconsistency between the provisions hereof and Section 4, the provisions of
Section 4 shall control. The covenants of this Section 11 shall be construed as
separate covenants covering their subject matter in each of the separate
counties, states, provinces or other political subdivisions in which Company
transacts its business. To the extent that any covenant shall be unenforceable
in any of said counties, states, provinces or other political subdivisions, said
covenant shall not be affected with respect to each other county, state,
province or other political subdivision, each covenant with respect to each
county, state, province or other political subdivision being construed as
severable and independent. To the extent any of the covenants of Section 11 are
unenforceable, a court of competent jurisdiction or duly appointed arbitrator
shall have the authority to modify such provision in order for it to be
enforceable, such modification to preserve as much as possible the parties’
original intentions with respect to such provision.

 

12. Arbitration.

 

12.1. In consideration of the Company employing Employee or continuing to employ
Employee and the mutual promises set forth herein, Employee and the Company
agree, on behalf of themselves as well as their representatives, successors, and
assigns, that any controversy or claim arising out of or relating to this
Agreement, its enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, or
arising out of or relating in any way to Employee’s employment with Company or
termination thereof, shall first be attempted to be settled through good faith
negotiation for a period of 7 days or longer as determined by Company and
Employee in writing. If the dispute cannot be settled through negotiation, the
parties agree to attempt in good faith to settle the dispute by mediation
administered by JAMS for resolution in Orange County, California for a period of
10 days or longer as determined by Company and Employee in writing. If the
parties are unsuccessful at resolving the dispute through mediation, the parties
agree to final and binding arbitration in Orange County, California, before a
single arbitrator, in accordance with the procedures required under California
law.

 

12.2. To the extent not inconsistent with California law, the following will
govern any arbitration hereunder:

 

(a) The JAMS Employment Arbitration Rules & Procedure subject to JAMS Policy on
Employment Arbitration Minimum Standards of Procedural Fairness shall apply. The
arbitrator may award any form of remedy or relief (including injunctive relief)
that would otherwise be available in court, consistent with applicable laws. Any
award pursuant to said arbitration shall be accompanied by a written opinion of
the arbitrator setting forth the reason for the award. The award rendered by the
arbitrator shall be conclusive and binding upon the parties hereto, and judgment
upon the award may be entered, and enforcement may be sought in, any court of
competent jurisdiction.

 

(b) Except as provided in this Agreement or as required by law, each party shall
pay

 

57



--------------------------------------------------------------------------------

its own expenses of arbitration and the expenses of the arbitrator (including
compensation) shall be borne equally by the parties. However, the arbitrator
will assess to the maximum extent as provided by law, as part of the arbitration
award to the prevailing party, all or any part of the arbitration expenses
(including reasonable attorney’s fees and expenses) of the other party and the
arbitration fees against the non-prevailing party.

 

(c) This predispute resolution agreement covers all matters directly or
indirectly related to Employee’s recruitment, employment, or termination of
employment by the Company, including, but not limited to, alleged violations of
Title VII of the Civil Rights Act of 1964, sections 1981 through 1988 of Title
42 of the United States Code and all amendments thereto, Employee Retirement
Income Security Act of 1974 (“ERISA”), the Americans with Disabilities Act of
1990 (“ADA”), the Age Discrimination in Employment Act of 1967 (“ADEA”), the
Older Workers Benefits Protection Act of 1990 (“OWBPA”), the Fair Labor
Standards Act (“FLSA”), the Occupational Safety and Health Act (“OSHA”), the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and any and
all claims under federal, state, and local laws against discrimination, but
excluding Worker’s Compensation Claims.

 

12.3. In the event that either party files, and is allowed by the courts to
prosecute, a court action against the other, the plaintiff in such action agrees
not to request, and hereby waives such party’s right to a trial by jury.

 

12.4. EMPLOYEE AND THE COMPANY UNDERSTAND THAT, ABSENT THIS AGREEMENT, THEY
WOULD HAVE THE RIGHT TO SUE EACH OTHER IN COURT, AND THE RIGHT TO A JURY TRIAL,
BUT, BY THIS AGREEMENT, GIVE UP THAT RIGHT AND AGREE TO RESOLVE ANY AND ALL
GRIEVANCES BY ARBITRATION.

 

13. Additional Terms.

 

13.1. All notices and other communications given or made pursuant hereto shall
be in writing and shall be deemed to have been duly given when received if
personally delivered, when transmitted if transmitted by telecopy, electronic or
digital transmission method with electronic confirmation of receipt, the day
after it is sent, if sent for next-day delivery to a domestic address by
recognized overnight delivery service with a confirmation of delivery; and upon
receipt, if sent by certified or registered mail, return receipt requested. In
each case notice shall be sent to: (a) If to the Company: Vice President, Human
Resources, The Wet Seal, Inc., 26972 Burbank, Foothill Ranch, California 92610,
facsimile number (949) 699-4722; or (b) If to Employee: Allan D. Haims, to
Employee’s address as recorded in Company’s personnel records or such other
address as Employee may provide to Company in writing, with a copy (not
constituting notice) to O’Melveny & Myers LLP, 1999 Avenue of the Stars, Suite
700, Los Angeles, CA 90067, Attention: Steven L. Grossman, Esq.

 

13.2. All compensation payable to Employee hereunder shall be subject to such
withholdings and taxation as may be required by applicable law.

 

13.3. The failure of either party at any time to require the other’s performance
of any provision hereof shall not affect its rights thereafter to enforce the
same; nor shall the waiver of any breach of any

 

58



--------------------------------------------------------------------------------

provision hereof be construed to be a waiver of any succeeding breach of any
such provision, or to be a waiver of the provision itself.

 

13.4. This Agreement (together with the other documents referenced herein)
constitutes the entire agreement between the parties hereto and supersedes all
prior agreements and undertakings, both written and oral, with respect to the
subject matter hereof and, except as otherwise expressly provided herein, is not
intended to confer upon any other person any rights or remedies hereunder. Any
prior agreements of the parties hereto in respect of the subject matter
contained herein is hereby terminated and canceled as of the date hereof. This
Agreement may not be amended or modified except by an instrument in writing
signed by Employee and by a duly authorized officer selected at such time by the
Board.

 

13.5. This Agreement may be executed in one or more counterparts, each of which
when executed shall be deemed to be an original but both of which taken together
shall constitute one and the same agreement.

 

13.6. This Agreement shall be governed by and construed in accordance with the
laws of the State of California without giving effect to that State’s choice of
law rules.

 

13.7. This Agreement may not be assigned or transferred by either party hereto
without the prior written consent of the other party, except Company may assign
or transfer this Agreement to any assignee of all or substantially all of its
assets or to the surviving entity in any merger or other reorganization of
Company. Except as otherwise provided herein, all provisions of this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by and
against the respective heirs, executors, administrators, personal
representatives, and permitted successors and assigns of either party hereto.

 

13.8. The Section headings are inserted for convenience of reference only and
are not intended to be a part of or to affect the meaning or interpretation of
any of the provisions of this Agreement. All references to Sections contained in
this Agreement refer to the Sections of this Agreement. All references to the
words “include” or “including” mean “including without limitation.” There will
be no presumption against any party (or its counsel) on the ground that such
party (or its counsel) was responsible for preparing this Agreement or any part
of it.

 

13.9. The paragraphs and provisions of this Agreement are severable. If any
paragraph or provision is found to be unenforceable, the remaining paragraphs
and provisions will remain in full force and effect.

 

13.10. The parties hereto acknowledge that they have read and understood each
and every provision of this Agreement and consent to all of its terms and
provisions contained herein, voluntarily and without any reservation whatsoever,
and that the parties have had the opportunity to have the same explained to them
by independent legal counsel.

 

13.11. Company will reimburse Employee for his reasonable legal fees and
expenses in connection with the negotiation, preparation and execution of this
Agreement in an amount not to

 

59



--------------------------------------------------------------------------------

exceed Five Thousand Dollars ($5,000) upon the Company’s receipt of adequate
documentation supporting the amount of the fees.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first set
forth in this Agreement.

 

THE WET SEAL, INC.

By:

 

/s/    PETER D. WHITFORD         

--------------------------------------------------------------------------------

Its:

  CHIEF EXECUTIVE OFFICER

/s/    ALLAN D. HAIMS        

--------------------------------------------------------------------------------

ALLAN D. HAIMS

 

60